Case 6:19-cv-01333-RBD-EJK Document 125 Filed 08/31/20 Page 1 of 3 PageID 1884




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 NICHIA CORPORATION,

                 Plaintiff,
                                                        Case No. 6:19-CV-1333-RBD-EJK
 v.

 LIGHTING SCIENCE GROUP CORP.,

                 Defendant.
                                                /

                      UNOPPOSED, VERIFIED MOTION FOR
             ADMISSION PRO HAC VICE AND DESIGNATION OF COUNSEL

        Pursuant to Local Rule 2.02 of the United States District Court for the Middle District of

 Florida, Defendant LIGHTING SCIENCE GROUP CORP (“Defendant”) hereby moves for

 entry of an Order permitting the pro hac vice admission in the above-styled case of Jay Emerick,

 Esq., and in support of this Motion states:

        1.       Mr. Emerick is an attorney in the law firm of Kirkland & Ellis LLP, 300 North

 LaSalle, Chicago, IL 60654.

        2.       Mr. Emerick is an active member in good standing of the Bar of the State of

 Illinois and is admitted to practice in the following Courts:

                United States District Court for the Northern District of Illinois;
                United States Court of Appeals for the Federal Circuit.

        3.       Mr. Emerick does not maintain a regular practice in the State of Florida.

        4.       Mr. Emerick has not been disciplined in any manner by any jurisdiction within the

 past five (5) years and does not have any pending disciplinary proceedings.

        5.       Mr. Emerick has significant familiarity with Defendant and the matters involved

 in this litigation, and Defendant desires that Mr. Emerick fully participate in this action.
Case 6:19-cv-01333-RBD-EJK Document 125 Filed 08/31/20 Page 2 of 3 PageID 1885




        6.      All applicable provisions of the Rules of Judicial Administration and the Rules

 Regulating the Florida Bar have been reviewed by Mr. Emerick, and this motion is in full

 compliance therewith.

        7.      Mr. Emerick will be associated in this action with Ryan T. Santurri for the

 purposes of representation in this case. Mr. Santurri, a duly licensed and resident member of the

 Bar of this Court, Florida Bar No. 15698, of the law firm of Allen, Dyer, Doppelt & Gilchrist,

 P.A., 255 S. Orange Ave., Suite 1401, Orlando, Florida 32801, is a member in good standing of

 the Florida Bar and the Bar of the Middle District, and will serve as the Florida attorney who

 shall fulfill the requirements of Local Rule 2.02(a)(1), and is hereby designated as the person

 upon whom all notices and papers may be served, and who will be responsible for the progress of

 the case, including the trial in default of the non-resident attorney(s).

        WHEREFORE, Defendant, by and through the undersigned counsel, respectfully requests

 that Jay Emerick, Esq. be admitted to appear pro hac vice on behalf of Defendant in this action,

 that Ryan T. Santurri be designated as local co-counsel, and that an Order be issued to that effect.




                                                    2
Case 6:19-cv-01333-RBD-EJK Document 125 Filed 08/31/20 Page 3 of 3 PageID 1886




                                 VERIFICATION OF MOTION

        Under penalty of perjury, I declare that I have read the foregoing Verified Motion for

 Admission Pro Hac Vice and Designation of Counsel, and that the facts stated in it are true.



                                                       /s/ Jay Emerick
                                                       Jay Emerick

             CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.01(g)

        Defendant hereby certifies conferral with Plaintiff’s counsel on August 31, 2020, who

 indicated that Plaintiff does not oppose the relief requested in this Motion.

                                                       Respectfully submitted,

                                                       /s/Ryan T. Santurri
                                                       Ryan T. Santurri
                                                       Florida Bar No. 15698
                                                       rsanturri@allendyer.com
                                                       ALLEN, DYER, DOPPELT
                                                        & GILCHRIST, P.A.
                                                       255 South Orange Avenue, Suite 1401
                                                       Post Office Box 3791
                                                       Orlando, FL 32802-3791
                                                       Telephone: (407) 841-2330
                                                       Facsimile: (407) 841-2343
                                                       Attorneys for Defendant

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 31, 2020, I electronically filed the foregoing with
 the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing to
 all counsel of record.

                                                       /s/Ryan T. Santurri
                                                       Ryan T. Santurri




                                                  3
